     Case 3:21-cv-00996-M-BK Document 7 Filed 08/16/21             Page 1 of 1 PageID 84



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

JESUS SANDOVAL, #39494-177,                   §
               Plaintiff,                     §
                                              §
v.                                            §    CIVIL CASE NO. 3:21-CV-996-M-BK
                                              §
FCI PEKIN MEDICAL OFFICIALS,                  §
               Defendant.                     §


      ORDER ACCEPTING FINDINGS, CONCLUSIONS AND RECOMMENDATION
                OF THE UNITED STATES MAGISTRATE JUDGE

        The United States Magistrate Judge made Findings, Conclusions, and a Recommendation

in this case. No objections were filed. The Court reviewed the proposed Findings, Conclusions,

and Recommendation for plain error. Finding none, the Court ACCEPTS the Findings,

Conclusions, and Recommendation of the United States Magistrate.

        SO ORDERED this 16th day of August, 2021.
